DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed November 5, 2021. As directed by the amendment: Claim 11 has been amended. It appears claim 11 status identifier has been mis-labeled. Claims 1-10, 12, 13, 20, and 22 have been cancelled. Claims 15-17 and 19 were withdrawn. Claim 25 is newly added. Claims 11, 14-19, 21, and 23-25 are presently pending in this application.

Drawings Objections
The drawings are objected to because element 307 (notch) is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Specification Objections
The disclosure is objected to because of the following informalities: The phrase “As shown in Figures 29 to 25” appears to be mis-written. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 18, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averous et al. (US 2017/0000482), herein referred to as Averous, and in view of Biedermann et al. (US 2016/0338697), herein referred to as Biedermann.
Regarding claim 11, Averous discloses a surgical system (figures 13 and 14) comprising a delivery device (100) including a body (see figure 13 below), arms (see figure 13 below) attached to the body (see figure 13 below), and a pin (15) connected to each of the arms (see figure 13 below), wherein the pins (elements 15) extend from the arms (see figure 13 below) in the same direction (see figure 13 below), wherein the delivery device (100) includes a plunger (24) that moves along a plunger longitudinal axis (figures 13 and 14), and a knob (25) is attached to a proximal end of the plunger (24) at a proximal end of the delivery device (100) (figures 13 and 14), and a staple (1) mountable to the delivery device (100), the staple (1) including a bridge (4), a first leg (2) connected to the bridge (4) by a first hinge region (2b), and a second leg (3) connected to the bridge (4) by a second hinge region (3b), wherein the pins (elements 

    PNG
    media_image1.png
    516
    856
    media_image1.png
    Greyscale

Yet, Averous lacks a detailed description on the staple is made of a shape memory material and the bridge is convex in the first position. However, Averous discloses in other embodiments, the shape of the transverse slot (13) may differ so as to conform to the shape of the crossbar when the clip is under stress loading (¶53).
In addition, Biedermann teaches a staple is made of a shape memory material (¶118, ¶119, ¶171) and a bridge (2) of a staple (1) is convex in a first position (figure 22a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Averous’s staple with wherein the staple is made of a shape memory material and the bridge is convex in the first position as taught by Biedermann, since such a material would exhibit superelastic properties (¶118) and would provide an alternative staple bridge and it appears the staple would perform equally well in securing bones together.

Regarding claim 18, the modified Averous’s surgical system has wherein the delivery device (100 of Averous) is a combination bending device and delivery device (¶73-¶76 of Averous).
Regarding claim 21, the modified Averous’s surgical system has wherein the bridge (the modified Averous’s bridge) is straight in the second position (considered when the legs are substantially parallel).
Regarding claim 23, the modified Averous’s surgical system is capable of having wherein the bridge (the modified Wahl’s bridge) is permanently deformed in the second position from an increase in force applied to the bridge by the user via the delivery device.
Regarding claim 24, the modified Averous’s surgical system has wherein the delivery device (100 of Averous) is adapted to (i.e. capable of) contact the staple (the modified Wahl's staple) on the surface of the first hinge region (2b of Averous) and the surface of the second hinge region (3b of Averous) that are both located between the first leg (2 of Averous) and the second leg (3 of Averous).
Regarding claim 25, the modified Averous’s surgical system has wherein a distal end of the plunger (24 of Averous) includes a notch (26 of Averous) (¶73-¶75, figure 13 of Averous), and the bridge of the staple is received in the notch (¶73-¶75, figure 14 of Averous).

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on page 5, under 35 U.S.C. 103, of the Remarks are directed to amended claim 11, newly added claim 25, and the reference Wahl. The reference Wahl is considered moot because the current art rejection does not rely upon it. The Examiner has relied upon the combination of references (Averous in view of Biedermann) to teach applicant’s amended and newly added features, see Office Action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775